     Case 2:20-cv-01034-JCM-DJA Document 1-1 Filed 06/10/20 Page 1 of 1


 1                            INDEX OF EXHIBITS TO PLAINTIFF
                            HURICANE ELECTRIC LLC’S COMPLAINT
 2
         Exhibit                               Document Description
 3        No.
     1             March 19, 2020 cease and desist letter from Kerry S. Culpepper to Mike Leber,
 4                 Agent for Hurricane Electric
 5   2             May 1, 2020 cease and desist letter from Kerry S. Culpepper to Neil D.
                   Greenstein
 6
     3             June 15, 2020 correspondence from Neil D. Greenstein to Kerry S. Culpepper
 7
     4             May 20, 2020 cease and desist letter from Kerry S. Culpepper to Neil D.
 8                 Greenstein
 9   5             Docket Report Entry Number 51 regarding District of Hawaii case number 19-cv-
                   169-LEK-KJM
10
     6             Wikipedia - https://en.wikipedia.org/wiki/Internet_backbone
11
     7             Screen-print of the web page https://www.techworm.net/2020/04/torrent-site-yts-
12                 piracy-lawsuit-online.html
     8             Subpoena to Hurricane Electric LLC dba Hurricane Electric Internet Services in
13                 the United States District Court for the District of Hawaii, Case No. MC 19-
                   00250 JMS-RT
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                Page 1 of 1
